 

Exhibit 10.1

AMENDMENT NO. 4 TO STRATEGIC ALLIANCE AGREEMENT

This AMENDMENT NO. 4 (this “Amendment”) is made and entered into as of this 10th
day of November, 2010 by and between Quest Diagnostics Incorporated, a Delaware
corporation (“Quest Diagnostics”), and Vermillion, Inc., a Delaware corporation
(“Vermillion”) formerly known as Ciphergen Biosystems, Inc., with respect to
that certain Strategic Alliance Agreement, dated as of July 22, 2005 between
Quest Diagnostics and Vermillion, as amended by that certain Amendment No. 1 to
Strategic Alliance Agreement dated as of July 21, 2008, that certain Amendment
No. 2 to Strategic Alliance Agreement dated as of October 28, 2008 (“Amendment
No. 2”) and that certain Amendment to Strategic Alliance Agreement, dated as of
October 7, 2009 (collectively, the “Strategic Alliance Agreement”). Capitalized
terms used and not otherwise defined herein are used with the meanings
attributed thereto in the Strategic Alliance Agreement.

RECITALS

WHEREAS, Quest Diagnostics made a Development Election with respect to a test
for ovarian cancer (“OVA1 Test”) but, pursuant to Section 5.6 of the Strategic
Alliance Agreement, did not commercialize the test as a Licensed Laboratory
Test;

WHEREAS, Vermillion has received approval from the FDA for the OVA1 Test and has
independently developed a Test Kit for a clinical laboratory test for ovarian
cancer;

WHEREAS, the parties wish for Quest Diagnostics to provide Test Kit Services for
the OVA1 Test; and

WHEREAS, the parties wish to establish royalties, fees and other payments for
the OVA1 Test as a Test Kit Service different from the methodology set forth in
Schedule E to the Strategic Alliance Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

AGREEMENT

1. The royalties and fees schedule set forth in Schedule E to the Strategic
Alliance Agreement shall not apply to the OVA1 Test. Instead, the fees,
royalties and other payments owing between Vermillion and Quest Diagnostics with
respect to the OVA1 Test shall be governed in their entirety by the terms set
forth in Exhibit 1 hereto, which Exhibit 1 is hereby added to the Strategic
Alliance Agreement as a new Schedule E-1 thereto.

2. Except as amended hereby, the Strategic Alliance Agreement shall remain
unaltered and in full force and effect, and each of the Parties hereby ratifies
and confirms the Strategic Alliance Agreement. Without limiting the foregoing,
the Parties agree that Schedule E to the Strategic Alliance Agreement shall
remain in effect for any Licensed Laboratory Services and any Test Kit Services
other than the OVA1 Test and PAD Test (which is covered in Amendment No. 2)
regardless of whether any such Licensed Laboratory Service or Test Kit Service
involves any Proprietary Supplies or Test Kits purchased from or through
Vermillion;

 

1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

QUEST DIAGNOSTICS INCORPORATED     VERMILLION, INC. By:  

/s/ Nicholas J. Conti

    By:  

/s/ Gail S. Page

Name:  

Nicholas J. Conti

    Name:  

Gail S. Page

Title:  

Vice President Business Development

    Title:  

Executive Chair of the Board of Directors

 

2



--------------------------------------------------------------------------------

 

EXHIBIT 1 TO AMENDMENT NO. 4 TO STRATEGIC ALLIANCE AGREEMENT

SCHEDULE E-1

ROYALTIES AND FEES TO VERMILLION (F/K/A CIPHERGEN BIOSYSTEMS)

IN RESPECT OF OVA1™

 

1. This Schedule E-1 shall form a part of Schedule E and notwithstanding
anything to the contrary in Schedule E or the Agreement, the fees, royalties and
all other payments owing between Vermillion and Quest Diagnostics with respect
to the OVA1™ assay during the Exclusive Period (as defined below) shall be
governed in their entirety and solely by the terms of this Schedule E-1.

 

2. Quest Diagnostics shall owe $50 to Vermillion upon performing each OVA1™
assay (the “Fixed Payment”). This will be a non-refundable fixed payment. Quest
Diagnostics will be obligated to pay Vermillion the Fixed Payments whether or
not Quest Diagnostics receives any reimbursement for the assay. The aggregate
Fixed Payments with respect to all OVA1™ assays performed during the immediately
preceding calendar month shall be paid to Vermillion in immediately available
funds on or before the fifth Business Day of a calendar month.

 

3. In addition to the Fixed Payment, Quest Diagnostics shall pay Vermillion a
variable payment (the “Variable Payment”) equal to thirty-three percent (33%) of
Quest’s Gross Margin (as defined below) with respect to each OVA1™ assay
performed by Quest Diagnostics. The amount of the aggregate Variable Payment for
the immediately preceding calendar month will be calculated at the beginning of
a calendar month based on the average reimbursement received during such
immediately preceding month per OVA1™ assay reimbursed (the “Average
Reimbursement per Assay”). “Quest’s Gross Margin” for any calendar month shall
equal the Average Reimbursement per Assay for such month, less the sum of
(x) Quest Diagnostics’ cost of goods used in connection with performing the
assay (initially estimated at $45.16), and (y) the Fixed Payment. Quest’s Gross
Margin shall be deemed to be zero if such difference is less than zero. The
monies due Vermillion will be paid on a monthly basis and shall be paid to
Vermillion in immediately available funds on or before the fifth Business Day of
each calendar month.

 

4.

On or before the 60th day following the start of a calendar year, Quest
Diagnostics will calculate the actual aggregate reimbursement received during
the immediately preceding calendar year for all OVA1™ assays it performed,
regardless of when performed (the “Actual Reimbursement Amount”). If the Actual
Reimbursement Variable Payment (as defined below) is greater than the aggregate
Variable Payments paid in respect of the calendar year or any month thereof (the
“Average Reimbursement Variable Payment”), Quest Diagnostics will pay Vermillion
the difference concurrently with the next scheduled Variable Payment. If the
Actual Reimbursement Variable Payment is less than the Average Reimbursement
Variable Payment, Quest Diagnostics will be entitled to apply such difference as
a credit or offset against the next scheduled Variable Payment owed to
Vermillion; provided that in no event will Quest Diagnostics apply such a credit
or offset against a Variable Payment in excess of 50% of the original amount of
such Variable Payment; provided further that any amount of such difference not
applied as a credit or offset shall be available without expiry as a credit or
offset against subsequent Variable Payment(s) owed to Vermillion. The “Actual

 

3



--------------------------------------------------------------------------------

Reimbursement Variable Payment” in respect of any calendar year is equal to
thirty-three percent (33%) of the excess, if any, of (i) the Actual
Reimbursement Amount for such calendar year over (ii) the sum of (x) Quest
Diagnostics’ cost of goods used in connection with performing OVA1™ assays
during such calendar year (initially estimated at $45.16 per assay) and (y) the
aggregate Fixed Payments paid in respect of such calendar year. To avoid
ambiguity, if such excess is negative, then the Actual Reimbursement Variable
Payment for such calendar year shall be zero.

 

5. All payments required by this Schedule E-1 shall be retroactive back to the
date that the OVA1™ assay is first Commercialized. On or before the fifth
Business Day after the end of the month of the date of the Amendment No. 4 to
the Strategic Alliance Agreement, Quest Diagnostics will pay Vermillion an
amount equal to the excess of (i) the sum of (x) the aggregate Fixed Payment for
OVA1™ assays performed by Quest Diagnostics from such Commercialization through
the end of such month plus (y) the aggregate Variable Payment for such period
over (ii) the aggregate amount Quest Diagnostics has paid to Vermillion during
such period with respect to the OVA1™ test under Schedule E. Quest Diagnostics
agrees to bill for all OVA1™ tests promptly and to use other reasonable efforts
to maximize OVA1™ test reimbursements.

 

6. With respect to the OVA1™ test, the definition of Exclusive Period in
Schedule E shall not apply and in lieu thereof “Exclusive Period” shall mean the
period beginning on the date that such product is first Commercialized and
ending on the fifth (5th) anniversary of the date that such product was cleared
or approved by the FDA in the United States. Quest Diagnostics shall have the
right to extend the Exclusive Period in its sole discretion for one additional
year on the same terms and conditions.

 

4